SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) July 18, 2011 GREAT-WEST LIFE & ANNUITY INSURANCE COMPANY (Exact name of registrant as specified in its charter) Colorado 333-01173 84-0467907 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification No.) 8515 East Orchard Road, Greenwood Village, Colorado (Address of principal executive offices) (Zip Code) (303) 737-3000 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.07SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS On July 18, 2011, the members of the Board of Directors of Great-West Life & Annuity Insurance Company (the “Registrant”) were unanimously re-elected by written consent in lieu of an annual meeting of the Registrant’s sole shareholder, GWL&A Financial Inc., which holds 7,032,000 votes, representing the total issued and outstanding Common Shares of the Registrant. Director Nominees James Balog John L. Bernbach André Desmarais Paul Desmarais, Jr. Mitchell T.G. Graye Alain Louvel Raymond L. McFeetors Jerry E.A. Nickerson R. Jeffrey Orr Michel Plessis-Bélair Henri-Paul Rousseau Raymond Royer Philip K. Ryan T. Timothy Ryan, Jr. Brian E. Walsh SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:July 19, 2011 GREAT-WEST LIFE & ANNUITY INSURANCE COMPANY By: /s/ Richard G. Schultz Name:Richard G. Schultz Title:Senior Vice President, General Counsel and Secretary
